Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because it has a reference of “Fig.1”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the second portion of the packet comprise at least a selected one of “the data payload” is considered new subject matter since it lacks support by the instant specification.
Regarding claim 8, the relevant paragraph 0062 does not mention “the PRF is selected as a function of the selected cipher”. Par. 0062 mentions to variants of the cipher and two PRFs but nowhere in Par. 0062 or in the rest of the instant specification that “PRF” is “selected as a function of the selected cipher”. Also, the second portion of the packet comprise at least a selected one of “the data payload” lacks support by the instant specification.

                 Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 2, 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation “the PHR” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the data payload” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the cipher” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, it is unclear as to the term “PRF” refers to the first PRF or the second PRF.
Claim 6 recites the limitation “the data payload” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear as to the term “PRF” refers to the first PRF or the second PRF.
Claim 7 recites the limitation “the data payload”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear as to the term “PRF” refers to the first PRF or the second PRF.
Regarding claim 8, it is unclear as to the term “PRF” refers to the first PRF or the second PRF.

                                  Allowable subject matter
7.	Claims 1, 3, 5 and 9-10 are allowed.
8.	Claims 2 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 4 and 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                                 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM D (EP 3050516); Rodenbeck (US 2013/0141270) are cited , and considered pertinent to the instant specification.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465